Citation Nr: 0834874	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1973 to November 
1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The case is currently under the 
jurisdiction of the RO in Montgomery, Alabama.  

The veteran testified before the undersigned at a Travel 
Board hearing in Montgomery, Alabama in December 2007.  A 
transcript of this hearing is associated with the claims 
folder.  While at the December 2007 hearing the veteran 
submitted additional private medical evidence dated in 
September 1977 along with a waiver of RO review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).

Service treatment records show that the veteran injured his 
back in March 1975 after lifting heavy bags onto a truck.  A 
June 1975 medical report also shows complaints of right sided 
low back pain.  The veteran's August 1976 separation 
examination shows a normal spine and in the veteran's August 
1976 "Report of Medical History" the veteran denied 
recurrent back pain.  

After service, the veteran sought employment as a civilian 
warehouseman for the United States Army.  He was afforded a 
pre-employment examination of the spine in September 1977 
which indicated that the radiographic report was negative.  
This examination report also showed complaints of back pain 
in 1978. 

The veteran remained employed as a warehouseman for the 
United States Army until he was awarded disability retirement 
in approximately October 2001.  Medical records associated 
with his employment as a warehouseman show that the veteran 
injured his back on several occasions, particularly in August 
1981, March 1984, May 1989, and February 1991.  These 
injuries to the back were usually incurred as a result of 
heavy lifting.  Private medical records dated from March 1984 
to September 2004 also show treatment for injuries to the 
back and show degenerative disc disease of the low back.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current low back disorder, on 
remand he should be afforded an appropriate VA examination to 
resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.



Accordingly, the case is REMANDED for the following action:

1. The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded an orthopedic examination 
to determine whether the veteran's 
current low back disorder is related 
to his service.  Specifically, the 
examiner should give an opinion as to 
whether the veteran's current low 
back disorder was caused by the March 
1975 injury to the back in service.  
The claims folder must be made 
available to the examiner for review 
and he/she should be asked to express 
the degree of probability in terms 
of:
     
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current back 
disorder is related to the March 

